Citation Nr: 0918801	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hand 
condition, to include an L-shaped scar on the palm.

2.  Entitlement to an initial compensable rating for hearing 
loss.

3.  Entitlement to an initial compensable rating for healed 
cystic acne vulagris with pitting. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted the initial noncompensable 
ratings for the Veteran's hearing loss and skin condition, 
and denied entitlement to the service connection benefit 
currently sought on appeal.

The issues of increased ratings for hearing loss and healed 
cystic acne with pitting are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The L-shaped scar on the Veteran's left hand is not 
attributable to his military service.  No other current 
diagnosis of a left hand disability is demonstrated by the 
record.


CONCLUSION OF LAW

A left hand condition was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2004 and March 2006, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for service 
connection for a left hand condition; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide. 

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in March 2006.  Although this 
notice was delivered after the initial denial of the claim, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in the May 2007 and December 2007 Supplemental 
Statements of the Case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Thus, the Veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  The duty to assist 
has been fulfilled. 

Service Connection

The  Veteran seeks service connection for a left hand 
condition, which he contends is the result of an in-service 
injury.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The Veteran was afforded a VA examination in conjunction with 
his claim for service connection for a disorder of the left 
hand in October 2004.  The Veteran complained of soreness and 
stiffness resulting from an in-service cut by barbed wire.  
He stated that he had left hand pain that resulted in total 
functional loss during a flare-up.  The Veteran treated his 
left hand condition with Goody powders twice per day.  VA 
examination, October 2004.  However upon examination, there 
was a normal x-ray of the left hand and the hand was 
nontender on palpation.  The diagnosis was left hand myalgia 
as likely as not due to overuse.  Id.  The Board notes that 
myalgia is a medical term for muscular pain.  Dorland's 
Illustrated Medical Dictionary 1233 (31st ed. 2007).  Pain 
alone is not a disability for which service connection can be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for VA compensation purposes).  

The October 2004 VA examiner did, however, identify a single 
L-shaped scar on the palm of the left hand.  This scar is 1.5 
inches in length and 1 inch in width.  VA examination, supra.  
Service-connected compensation for this scar may be warranted 
if the preponderance of the evidence shows that this scar 
resulted from an in-service injury.  

To this end, the Veteran describes being cut by barbed wire 
during military service in 1979 and receiving field treatment 
consisting of antibiotics and pain killers for a wound on his 
left hand.  He then reports being hospitalized beginning two 
days after the injury, lasting for a period of three weeks, 
and ultimately being discharged without complication.  VA 
examination, October 2004.  

Evidence in the form of lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness's personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); 38 C.F.R. 
§ 3.159(a)(2) (2008).  Here, the Veteran is competent to 
describe an in-service injury of a cut on the hand, as this 
type of injury is capable of observation with one's own 
senses and does not require any specialized medical 
knowledge.  See also Harvey v. Brown, 6 Vet. App. 390, 394 
(1994) (finding Veteran competent to describe in-service 
fall).  

However, the Veteran's described history of this injury is 
contradicted by the contemporaneous lay and medical evidence 
presented in his service treatment records.  Upon separation 
examination in October 1981, the Veteran reports no medical 
difficulties in service.  A scar on the right knee is 
reported in the examiner's clinical evaluation, indicating 
that the Veteran's skin was examined for scars.  Yet no scar 
or other injury to the skin of the left hand is found.  In 
addition, the Veteran currently describes a three-week 
hospitalization occurring during service, but no 
hospitalization is documented in the service treatment 
records.  While it is plausible that field treatment for a 
wound may not be documented in the official service treatment 
records, it is much less likely that an in-patient 
hospitalization over a span of several weeks would not be 
formally recorded in some fashion.  Furthermore, on an 
October 1981 Report of Medical History form completed in 
conjunction with his separation examination, the Veteran is 
expressly asked if he has ever been a patient in any type of 
hospital and if he has ever had any injury not already noted.  
The Veteran responds in the negative to both questions.  See 
Service treatment records.  

Therefore, considering all of the competent evidence 
regarding an in-service left hand injury, the Board finds the 
contemporaneous treatment records and lay statements by the 
Veteran to be more probative than the Veteran's retrospective 
lay account of the event which may be clouded by the passage 
of time and factors of self-interest.  See, e.g., Pond v. 
West,  12 Vet. App. 341 (1999).  In all, no hand injury is 
reported by the Veteran upon his separation from service, and 
no scarring of the hand is identified upon examination at 
that time.  As such, the Board concludes that there is 
insufficient credible evidence of a left hand injury 
occurring during service to support a grant of service 
connection for the left hand scar.  There is no other 
diagnosed disability of the left hand for which service 
connection can be granted.  Therefore, service connection for 
the claimed left hand condition must be denied.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  


ORDER

Service connection for a left hand condition, to include an 
L-shaped scar on the palm, is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
increased initial ratings for hearing loss and healed cystic 
acne of the face are ready for final adjudication.  See 
38 C.F.R. § 19.9 (2008).  Although the Board sincerely 
regrets the delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

The Veteran was last afforded VA examinations for the claimed 
conditions in September and October 2004.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of a  Veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  

Although the Veteran's last VA examination is not necessarily 
stale in this case, the Veteran has indicated that his 
condition has worsened since the date of the latest 
examination.  See, e.g., Representative's statement, January 
2008.  As the Board is unable to make an accurate assessment 
of the Veteran's current condition on the basis of the 
evidence currently of record, the Veteran must be afforded 
contemporaneous audio and skin disease examinations.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA audio and 
skin examinations to determine the nature 
and severity of his service-connected 
hearing loss and skin disability.  The 
Veteran's claims file should be made 
available to the examiner for review.  
All necessary studies and tests must be 
conducted.  

2.  If possible, contemporaneous 
unretouched color photographs of the 
entire area affected by the condition 
should also be associated with the claims 
file.  

3.  Thereafter, readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative must be furnished a 
Supplemental Statement of the Case which 
addresses all evidence associated with 
the claims file since the last Statement 
of the Case.  The Veteran and his 
representative must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


